NOTE: This order is nonprecedential.


  Wniteb ~tate~ QCourt of §ppeal~
      for tbe jfeberal QCircuit

                  DAVID JOHNSON,
                     Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2011-3064


   Petition for review of the Merit Systems Protection
Board in case no. CH315H100653-I-1.


                      ON MOTION


                       ORDER
    The Department of the Treasury moves to reform the
official caption to designate the Merit Systems Protection
Board as the respondent. David Johnson opposes.
   Upon consideration thereof,
   IT Is ORDERED THAT:
    (1) The motion is granted. The revised official cap-
tion is reflected above.
JOHNSON v. MSPB                                              2

    (2) The Board should calculate its brief due date from
the date of filing of this order.
                                     FOR THE COURT


    APR 0 6 2011                      /s/ Jan Horbaly
        Date                         Jan Horbaly
                                     Clerk
cc: David Johnson
    Jane C. Dempsey, Esq.
    Michael Carney, Esq. (copy of petitioner's informal
brief enclosed)                                  FILED
                                         U. COURT OF APPEALS FOR
s20                                        THE FEDERAL CIRr.lllT

                                               APR 06 ZOl1